Citation Nr: 1343136	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  08-06 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1970 and from December 1990 to May 1991.  He also had service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from June 2007 and June 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.

The Veteran and his wife appeared at a hearing before a Decision Review Officer in March 2009.  The Veteran appeared at a hearing before a Veterans Law Judge in March 2010.  Transcripts of the hearings are in the Veteran's file.

This case was remanded for additional development in January 2011 and in February 2013.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2010, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  In November 2013, the Veteran was afforded the opportunity for another hearing before a Veterans Law Judge.  In correspondence received in November 2013, the Veteran elected to have another hearing before a Veterans Law Judge at his local RO.  A new hearing must be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO before a Veterans Law Judge. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


